Citation Nr: 9935846	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-08 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
private medical care from December 29, 1997, to January 6, 
1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran apparently had active service from July 1942 to 
May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Medical Center in Muskogee, Oklahoma.  

The issue of entitlement to reimbursement or payment of the 
cost of private medical care from December 26, 1997, to 
December 29, 1997, was previously in appellate status.  
However, a May 1999 decision by the originating agency 
granted payment or reimbursement for this period of care.  
Therefore, this issue is moot.  


REMAND

The record indicates that service connection is in effect for 
coronary artery disease with nephritis and coronary artery 
bypass graft from December 16, 1996.  The record also 
indicates that the veteran was admitted to Jane Phillips 
Medical Center on December 26, 1997, and discharged therefrom 
on December 29, 1997.  The originating agency has determined 
that he met the criteria for payment or reimbursement of 
unauthorized medical expenses incurred during this 
hospitalization.  However, the originating agency has 
indicated that on December 29, 1997, the emergency had ended 
because the veteran could have been transferred to a VA 
medical center for continuation of treatment for the 
disability.  

The record indicates that on December 29, 1997, the veteran 
was life-flighted to St. John Medical Center and underwent 
coronary artery bypass grafting that day.  Complete medical 
records from either of the medical facilities treating the 
veteran from December 26, 1997, to January 6, 1998, have not 
been associated with the record on appeal.  Neither has the 
veteran's claims file been associated with the record on 
appeal.  The record before the Board does not indicate which 
VA facility was available or what type of treatment would 
have been available to the veteran, including coronary artery 
bypass grafting on December 29, 1997.  

In light of the above, the appeal is REMANDED to the 
originating agency for the following:  

1.  The veteran's claims file as well as 
all records relating to the veteran's 
private medical care from December 26, 
1997, to January 6, 1998, should be 
associated with the record on appeal.  

2.  It should be determined where the 
nearest VA or Federal medical facility 
was located, in relation to the veteran's 
place of hospitalization from 
December 26, 1997, to December 29, 1997, 
that could have provided the veteran the 
medical care which he needed, including 
coronary artery bypass grafting, and 
whether the identified facility had space 
available to provide the veteran such 
care from December 29, 1997, to 
January 6, 1998.  The distance from the 
hospital where the veteran was located 
from December 26 to 29, 1997, to the VA 
facility as well as to St. John Medical 
Center should be determined.  If a VA 
facility is identified that could have 
provided coronary artery bypass grafting, 
it should be determined when that 
facility would have been able to 
accomplish this procedure.  If it is 
determined that the procedure could not 
have been accomplished until after 
December 29, 1997, a medical opinion 
should be obtained to ascertain whether 
or not delay past December 29, 1997 would 
have been harmful to the veteran.  All of 
this information should be made a part of 
the appellate record.  

3.  Following completion of the above, 
the originating agency should again 
review the claim under the provisions of 
38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 
17.121 (1999).  If any benefit sought by 
the veteran is not granted, a 
supplemental statement of the case which 
includes a summary of the evidence 
received since the most recent 
supplemental statement of the case and 
which sets out in detail the reasons for 
the decision should be issued to the 
veteran and his representative.  They 
should be afforded the appropriate period 
of time in which to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he receives further 
notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).

